We have given further consideration to this case and have concluded to make the following observations:
With respect to the uncertainty and ambiguity of the decree, the judgment awarded respondent is one in rem and not inpersonam.
The cause must be remanded, however, with instructions to the trial court to find, upon proper evidence, the original value of the property and therefrom declare the proportion that respondent's interest bears to the whole, and enter judgment accordingly.
No costs allowed to either of the parties.
The petition for rehearing is denied.
Wm. E. Lee, C.J., and Givens and T. Bailey Lee, JJ., concur.
Taylor, J., dissents. *Page 288